Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to AFCP filed on 02/08/2021.
The amendment and applicant’s remarks have been fully considered by the examiner.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Nathan D. Renov (75,876) on 03/03/2020.

The application has been amended as follows: 
1.	(Currently amended) A computerized-method for identification of a particular agent within a contact center that participates in an on-line chat session with a customer, the method comprising:
receiving, via an on-line chat system running on a computer, a request from the customer to initiate the on-line chat session;

inserting, via the computer, an invisible identifier into the text of the message that is not viewable by any participants in the on-line chat session, 
wherein the invisible identifier comprising a string of a plurality of strings in the on-line chat session having a sequence of characters that are invisible in text;
wherein the invisible identifier is mapped to an agent identifier and uniquely identifies the particular agent of a plurality of agents that participates in the online-chat session; and
wherein the invisible identifier is different from the agent identifier; 
transmitting, via the on-line chat application running on the computer, the message with the invisible identifier to the customer;
storing the message with the invisible identifier by the on-line chat system, without modifying a transcript storing function of the on-line chat system;
retrieving, via the computer, a transcript of the on-line chat session; 
identifying, via the computer, in the text of the message transmitted to the customer in the transcript, the invisible identifier;
extracting, via the computer, the sequence of characters that are invisible in text from the identified string; and 
converting, via the computer, the sequence into a number in any format to identify the particular agent using the agent identifier. 

2.	(Original) The computerized-method of claim 1, wherein the message is an automated and customized greeting message containing the invisible identifier.

3.	Canceled) 

4.	(Canceled)

5.	(Original) The computerized-method of claim 1, wherein the on-line chat system does not provide an agent identifier.

6.	(Canceled) 

7.	(Currently amended) The computerized-method of claim 1 wherein the plurality of strings in the on-line chat session is a transcript of the on-line chat session. 

8.	(Currently amended) The computerized-method of claim 1 wherein the characters that are invisible in text are tabs, spaces or any other ASCII characters invisible in text and any combination thereof. 


receive a request from the customer to initiate the on-line chat session;
generate a message for transmission to the customer in the on-line chat session via an online chat system;
insert an invisible identifier into the text of the message that is not viewable by any participants in the on-line chat session, 
wherein the invisible identifier comprising a string of a plurality of strings in the on-line chat session having a sequence of characters that are invisible in text,
wherein the invisible identifier is mapped to an agent identifier and uniquely identifies the particular agent of a plurality of agents that participates in the online-chat session, and
wherein the invisible identifier is different from the agent identifier;
transmit the message with the invisible identifier to the customer;
store the message with the invisible identifier by the on-line chat system, without modifying a transcript storing function of the on-line chat system;
retrieve a transcript of the on-line chat session; 
identify in the text of the message transmitted to the customer in the transcript, the invisible identifier;
extract the sequence of characters that are invisible in text from the identified string; and 
convert the sequence into a number in any format to identify the particular agent using the agent identifier. 

10.	(Original) The one or more non-transitory computer-readable storage media of claim 9 wherein the message is an automated and customized greeting message containing the invisible identifier.

11.	(Canceled) 

12.	(Canceled) 

13.	(Canceled) 

14.	(Currently amended) The one or more non-transitory computer-readable storage media of claim 9 wherein the plurality of strings in the on-line chat session is a transcript of the on-line chat session. 

15.	(Currently amended) The one or more non-transitory computer-readable storage media of claim 9 wherein the characters that are invisible in text are tabs, spaces or any other ASCII characters invisible in text and any combination thereof. 

16.	(Previously presented) The computerized-method of claim 1, wherein the identifier is a string of tabs, spaces, or any combination thereof.

17.	(Currently amended) The computerized-method of claim [[3]]1, wherein the sequence is mapped to a logical representation of 1’s and 0’s.

18.	(New) The one or more non-transitory computer-readable storage media of claim 9, wherein the on-line chat system does not provide an agent identifier.

19.	(New) The one or more non-transitory computer-readable storage media of claim 9, wherein the identifier is a string of tabs, spaces, or any combination thereof.

20.	(New) The one or more non-transitory computer-readable storage media of claim 9, wherein the sequence is mapped to a logical representation of 1’s and 0’s.

Allowable Subject Matter
3.	Claims 1-2, 5, 7-8, 9-10, 14-15, 16-17 and 18-20 respectively, are renumbered as claims 1-2, 3, 4-5, 8-9, 10-11, 6-7 and 12-14 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1 and 9 have been amended to include subject matter from claims 6 and 13 respectively.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach: “receiving, via an on-line chat system running on a computer, a request from the customer to initiate the on-line chat session; generating, via the computer, a message for transmission to the customer in the on-line chat session; inserting, via the computer, an invisible identifier into the text of the message that is not viewable by any participants in the on-line chat session, wherein the invisible identifier comprising a string of a plurality of strings in the on-line chat session having a sequence of characters that are invisible in text; wherein the invisible identifier is mapped to an agent identifier and uniquely identifies the particular agent of a plurality of agents that participates in the online-chat session; and 

The amended independent claims now properly show in detail the relationship between the steps of receiving request from customer to initiate on-line chat session, generate a message and insert invisible identifier with sequence of characters that are invisible, mapped to an agent identifier and different from agent identifier into the text of the message, transmit message with the invisible identifier, store the message with the invisible identifier to later retrieve, identify invisible identifier in the text of message, extract the sequence of characters that are invisible in text and convert the sequence to identify particular agent.
The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453